Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered January 17, 2003. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Defendant failed to preserve for our review his contention concerning the alleged factual insufficiency of the plea allocution (see People v Brown, 305 AD2d 1068, 1068-1069 [2003], lv denied 100 NY2d 579 [2003]; see also People v Lopez, 71 NY2d 662, 665 [1988]). In any event, contrary to the contention of defendant, there is no requirement that he recite the underlying facts during the plea colloquy (see Brown, 305 AD2d at 1069). County Court did not abuse its discretion in refusing to allow defendant to withdraw his plea on other grounds at sentencing (see CPL 220.60 [3]; People v Muccigrosso, 269 AD2d 754 [2000], lv denied 95 NY2d 800 [2000]; People v Peavy, 225 AD2d 1082, 1083 [1996], lv denied 88 NY2d 883 [1996]). Present—Green, J.P., Pine, Scudder, Martoche and Hayes, JJ.